DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 11/26/2021 has been entered:
Claim 1, 3 – 6, 8 – 12, 14 – 17, 19 – 22, 24 – 27, 29 and 30 remain pending in the application;
Claim 1, 8, 10 – 12, 19 – 22, 29 and 30 are amended;
Claim 7, 18 and 28 are cancelled.


Response to Arguments
Applicant’s remarks with respect to the 103 rejections to claim 1, 3 – 12, 14 – 22 and 24 – 30 have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection for the following reasons.

Regarding the 103 rejection to independent claim 1, 12 and 22, applicant amended claim 1, 12 and 22 to include limitations “to remove any signal that oscillates 
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.
First, the DQM/DQI in Hamilton is functionally equivalent to the claimed bandpass filter. The function of DQM is explicitly taught in Hamilton which provide the evidence of equivalency as required in MPEP 2144. In Hamilton, the DQM/DQI is calculated from the temporal variation such as derivatives and variance of tissue displacement and the then used to filter unwanted measured signal (see Hamilton; [0023]). In signal processing, the derivatives and variance represent the change rate of temporal signal, which is also known as the frequency or band of the temporal signal. More specifically, as an example in [0025], “Data that is not of high enough quality can be filtered from the ultrasound data … After filtering velocity measurements to only include measurements with a DQI above 0.9, the noise level is reduced and the 
Second, Lee does explicitly teach a bandpass filter to remove signals that oscillate below a lower limit or above an upper limit. The PDFs as shown in Fig.4D and 4E work exactly the same function as the frequency response in bandpass filtering. In signal processing, the frequency response is used to multiply the input signal to filter out unwanted frequency components. In Lee, the PDF is also used to multiply the input heart rate signal to filter out some incorrect frequency components (see Lee, [0077] – [0080], Fig.4G – 4I). If the uniform shape PDF in Fig.4E is used, since the p values below fl0 and the p values above fu0 are set to 0, the input heart rate signal below fl0 and above fu0 will be removed after the multiplying to 0. 
Thus, applicant’s arguments regarding the 103 rejection to independent claim 1, 12 and 22 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of all dependent claims, applicant’s arguments submitted on p.13 – 14 rely exclusively on supposed deficiencies with the rejection to parent claim 1, 12 and 22. These remarks are not persuasive and are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks on p.10 – 15 have been fully considered they are not persuasive and are moot in view of new grounds of rejection. The amendments result in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1, 3 – 6, 8, 10, 12, 14 – 17, 19, 20, 22, 24 – 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 2014/0219521 A1; published on 08/07/2014) (hereinafter "Schmitt") in view of Schneider et al. (US 6,296,610 B1; published on 10/02/2001) (hereinafter "Schneider"), Hamilton (US 2015/0023561 A1; published on 01/22/2015) and Lee (US 2015/0374240 A1; published on 12/31/2015).

Regarding claim 1, Schmitt teaches a method ("From the foregoing description it will be apparent that there has been provided an improved … methods …" [0092]) comprising:
operating an ultrasonic fingerprint sensor with a controller to transmit acoustic energy ("… and is configured to control transmission of signals, ... the sensor array 10 via the processor 13, the controller 16 …" [0076]) at a first frequency toward a surface of a finger ("… operable in a first mode for producing first data representative of a fingerprint image …" [0009]; first frequency is the inherent parameter for operating ultrasound device);
operating the ultrasonic fingerprint sensor to capture a first snapshot of one or more reflections of the acoustic energy ("… and configured to control reception of signal from, the sensor array 10 via the processor 13, the controller 16 …" [0076]) at the first frequency from the surface of the finger ("… operable in a first mode for producing first 
storing in a memory of the device ("… to obtain biometric data which may then be stored in a memory 14." [0030]), a plurality of first measurements from the first snapshot ("Biometric data can include one or more fingerprint images, and/or one or more ultrasound images of subcutaneous structures of the finger, subcutaneous tissue parameter{s} ..." [0030]);
repeatedly operating the ultrasonic fingerprint sensor over a window of time to ("… after an initial mapping of biomarkers within a vascular subcutaneous structure, a second, third and possibly a fourth mapping of one or more biometric markers over time, to identify dynamic properties of portions of subcutaneous tissue." [0082]):
transmit acoustic energy toward the surface of the finger ("… a transmit aperture 41 is selected by processor 13 to form a transmit beam or pulse 46 …" [0048]; "… thereby focusing transmit beam 46 along the intended volume 48 of that may contain the object or structure of interest, such as a blood vessel 50." [0049]; "After transmit beam 46 is launched into the tissue of the finger 30 ..." [0050]; to be launched into tissue, the beam must be transmitted toward the surface of the finger, this is inherent physical property of mechanical beam propagation), the acoustic energy being transmitted at a second frequency ("… operable in … a second mode for producing second data representative of least one three-dimensional image of subcutaneous tissue structure{s}, such as or bone or vascular …" [0009]; second frequency is the inherent parameter for operating ultrasound device); and
different depths along the z dimension sampled during the sampling interval is recorded by processor 13 in memory 14 at x,y,z coordinates associated with that scan aperture 40." [0054]; second frequency is the inherent parameter for operating ultrasound device); 
storing in said memory, for each location sampled in the finger, a sequence of measurements indexed by time for a plurality of second measurements from each second snapshot in said each set in the sequence ("The processor 13 may receive combined output signal over the entire depth of the scan aperture 40, but records information in memory 14 over a desired range of volume's depth of intersecting volumes …" [0054]; “… locations of biomarkers that change over time, such as those associated with the vascular structure can be recorded …” [0083]);
determining whether a signal oscillating at a rate within a predetermined range of oscillation of an internal organ of a human is present in the sequence of measurements indexed by time (“Heart rate and vessel wall motion is detected from lower frequency presence and/or frequency of a heart beat …" [0083]; this frequency is the heart rate; regarding the limitation "predetermined range", it is well-known in the art of medical diagnosis that a range or a threshold can be set through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).
Schmitt fails to explicitly teach that the second frequency is lower than the first frequency; applying a bandpass filter to each sequence of measurements indexed by time to remove any signal that oscillates in time below a lower limit, above an upper limit, or a combination thereof to obtain a bandpass filtered sequence for each location sampled in the finger; determining a statistical variance for each bandpass filtered sequence for each location sampled in the finger; identifying one or more active locations in the finger based on the statistical variance for each bandpass filtered sequence for each location sampled in the finger; and measuring at least one of a heart 
However, in the same field of endeavor, Schneider teaches operating the ultrasonic fingerprint sensor with a controller to transmit acoustic energy at a first frequency toward a surface of a finger ("A high frequency transducer of approximately 30 MHz, with an aperture of approximately 0.180″ and a focal length of approximately 0.25″ can be used for fingerprint imaging." Col.12, Ln.3 – 17);
transmit acoustic energy toward the surface of the finger, the acoustic energy being transmitted at a second frequency ("A second transducer of similar physical characteristics but reduced in frequency to approximately 15 MHz can be used for the subdermal scanning that was targeted at artifacts other than the fingerprint structure." Col.12, Ln.3 - 17) that is lower than the first frequency (15 MHz is lower than 30 MHz).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the two modes of ultrasound transmitting as taught by Schmitt with the two modes of ultrasound transmitting at specific frequency as taught by Schneider. Doing so would make it possible to result "in higher processing throughputs, greater accuracy, and lower system complexity, which in turn results in reduced system cost" (see Schneider; Col.4, Ln.23 - 41).
Schmitt in view of Schneider fails to explicitly teach applying a bandpass filter to each sequence of measurements indexed by time to remove any signal that oscillates in time below a lower limit, above an upper limit, or a combination thereof to obtain a bandpass filtered sequence for each location sampled in the finger; determining a statistical variance for each bandpass filtered sequence for each location sampled in the 
However, in the same field of endeavor, Hamilton teaches applying a bandpass filter to each sequence of measurements indexed by time to obtain a bandpass filtered sequence for each location sampled in the finger (“The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement …” [0023]; “The DQM may alternatively be interpreted as a tissue identifier. As mentioned above, the DQI can be used to differentiate between types of objects specifically, blood and tissue. Thus, the DQI can be used for segmentation and signal or region identification when processing the ultrasound data.” [0025]; in signal processing, the teaching of DQM/DQI is functional equivalent to the bandpass filtering to separate signal according to different values especially based on temporal variation property of signal); 
determining a statistical variance for each bandpass filtered sequence for each location sampled in the finger ("The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement, and spatial and temporal variation of correlation magnitude." [0023]; each filtered signal has a DQI determined which representing a statistical variance); 
identifying one or more active locations in the finger based on the statistical variance for each bandpass filtered sequence for each location sampled in the finger 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by Hamilton. Doing so would make it possible to provide an algorithm that "the noise level is reduced and the measurement improves" (see Hamilton; [0025]).
Schmitt in view of Schneider and Hamilton fails to explicitly the bandpass filter is to remove any signal that oscillates in time below a lower limit, above an upper limit, or a combination thereof; measuring at least one of a heart rate or a respiration rate, or a combination thereof at the active locations in the finger based on filtering the plurality of second measurements in frequency domain.
However, in the same field of endeavor, Lee teaches bandpass filtering the plurality of second measurements ("FIG. 4H depicts an example spectrum 460 of a time-domain signal from a heart rate sensor, consistent with step 302 of FIG. 3A … The PDF has a shape with a maximum value at the frequency or heart rate of cv1 in this 
measuring a heart rate at the active locations in the finger based on filtering the plurality of second measurements in frequency domain (“A peak which is frequency-aligned with the lower values of the PDF can be attenuated …” [0079]; “FIG. 4I depicts an example spectrum 470 which corresponds to the spectrum 460 … In this example, the shape of the PDF is used to identify a best estimate of the current heart rate from the heart rate sensor.” [0080]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught 

Regarding claim 3, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 1, and Lee further teaches wherein: the window of time has a duration of at least 3 seconds ("In practice, the window can be longer, such as 5-6 seconds, to accurately capture the heart beat period." [0066]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 4, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 3, and Lee further teaches increasing the duration, when no signal is found by the determining based on the plurality of second measurements generated in the window of time ("The duration of a window should be sufficient to capture the frequency characteristic by encompassing two or more peaks at the lowest expected heart rate, corresponding to the longest heartbeat period. For example, if the lowest expected heart rate is 30 beats per minute (bpm), corresponding to a period of 2 seconds, the window should be at least 2 seconds. In practice, the window can be longer, such as 5-6 seconds, to accurately capture the heart beat period." [0066]; Lee teaches the basic relationship between accuracy and measurement time window, it would be obvious to increase time window if there is no signal or weak In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 5, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 1, and Schneider further teaches wherein: the second frequency is half of the first frequency ("A high frequency transducer of approximately 30 MHz ... can be used for fingerprint imaging ... A second transducer of similar physical characteristics but reduced in frequency to approximately 15 MHz can be used for the subdermal scanning ..." Col.12, Ln.3 - 17; 15 MHz is half of 30 MHz).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the two modes of ultrasound transmitting as taught by Schmitt with the two modes of ultrasound transmitting at 

Regarding claim 6, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 1, and Schmitt further teaches wherein the determining comprises: applying a low pass filter to each second snapshot, to obtain a plurality of spatially filtered measurements ("Although the scan aperture 40 is described as being fixed in size along x and y dimensions, a search for subcutaneous features using a variable aperture may be used … Identified areas may be identified by have pixel values {or spatial distributions} above threshold value{s} indicative of possible object detection." [0073]; high spatial distribution means less spatial variation,  this process is equivalent to low-pass filtering in the art of signal processing).
In addition, Hamilton further teaches wherein identifying the one or more active locations in the finger is based on filtering the plurality of spatially filtered measurements ("The data quality metric {DQM} is preferably calculated from a parameter{s} of the speckle tracking method and is more preferably the DQI described above. The DQI is preferably represented on a 0.0 to 1.0 scale where 0.0 represents low quality data and 1.0 represents high quality data." [0023]; "Data that is not of high enough quality can be filtered from the ultrasound data." [0025]; in measuring motion, high variance or activation means high quality).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by 

Regarding claim 8, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 1, and Hamilton further teaches wherein the identifying one or more active locations in the finger further comprises: 
ranking each location sample in the finger, based on the statistical variance of the bandpass filtered sequences generated by the bandpass filter ("The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement, and spatial and temporal variation of correlation magnitude." [0023]; “For example, measurements such as B-mode, velocity, strain, and strain rate may be weighted or sorted {filtered} based on the DQM.” [0025]); and 
selecting the one or more active locations which have the highest statistical variances in the plurality of locations ("Data that is not of high enough quality can be filtered from the ultrasound data." [0025]; in measuring motion, high variance or activation means high quality).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by Hamilton. Doing so would make it possible to provide an algorithm that "the noise level is reduced and the measurement improves" (see Hamilton; [0025]).

Regarding claim 10, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 1, and Schmitt further teaches wherein: the internal organ is a heart and the signal oscillating is the heart rate ("The second data representative of least one three-dimensional image of subcutaneous tissue structure, may also be used for determining … such as heart beat …" [0010]; "… and analyzed to determine a pattern of motion indicative of a presence and/or frequency of a heart beat …" [0083]).
In addition, Lee further teaches wherein: the internal organ is a heart and the signal oscillating is the heart rate ("The heart rate sensor can be based on the use of ultrasonic …" [0032]);
a lower limit of the predetermined range of oscillating is 40 cycles per minute; and an upper limit of the predetermined range of oscillating is 200 cycles per minute (“… where a margin of error is added such as 5-10 bpm.” [0067]; "The spread sp0 is from a little more than 30 bpm {e.g., about 40 bpm. a lower bound frequency fl0 of the spread} to a little less than 220 bpm {e.g., about 210 bpm, an upper bound frequency fu0 of the spread}. " [0071]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).


a memory ("… a memory 14." [0030]);
an ultrasonic fingerprint sensor ("… to enable all sensing operations by sensor array 10 as described herein, including at least fingerprint imaging …" [0036]); and
a controller ("... the processor 13, the controller 16 ..." [0076]; the processor and the controller together are interpreted as the claimed "controller") coupled to the memory ("Memory 14, a signal generator 12, a controller 16 and a signal processor 76 arc also electronically attached to the bus and addressable by the processor 13, via the bus 70." [0075]) and the ultrasonic fingerprint sensor ("… the sensor array 10 via the processor 13, the controller 16 ..." [0076]); 
wherein the controller ("... the processor 13, the controller 16 ..." [0076]; the processor and the controller together are interpreted as the claimed "controller") is configured to:
operate the ultrasonic fingerprint sensor to transmit acoustic energy ("… and is configured to control transmission of signals, ... the sensor array 10 via the processor 13, the controller 16 …" [0076]) at a first frequency toward a surface of a finger ("… operable in a first mode for producing first data representative of a fingerprint image …" [0009]; first frequency is the inherent parameter for operating ultrasound device);
operate the ultrasonic fingerprint sensor to capture a first snapshot of one or more reflections of the acoustic energy ("… and configured to control reception of signal from, the sensor array 10 via the processor 13, the controller 16 …" [0076]) at the first 
store in the memory ("… to obtain biometric data which may then be stored in a memory 14." [0030]), a plurality of first measurements from the first snapshot ("Biometric data can include one or more fingerprint images, and/or one or more ultrasound images of subcutaneous structures of the finger, subcutaneous tissue parameter{s} ..." [0030]);
repeatedly operate the ultrasonic fingerprint sensor over a window of time ("… after an initial mapping of biomarkers within a vascular subcutaneous structure, a second, third and possibly a fourth mapping of one or more biometric markers over time, to identify dynamic properties of portions of subcutaneous tissue." [0082]) to:
transmit acoustic energy toward the surface of the finger ("… a transmit aperture 41 is selected by processor 13 to form a transmit beam or pulse 46 …" [0048]; "… thereby focusing transmit beam 46 along the intended volume 48 of that may contain the object or structure of interest, such as a blood vessel 50." [0049]; "After transmit beam 46 is launched into the tissue of the finger 30 ..." [0050]; to be launched into tissue, the beam must be transmitted toward the surface of the finger, this is inherent physical property of mechanical beam propagation), the acoustic energy being transmitted at a second frequency ("… operable in … a second mode for producing second data representative of least one three-dimensional image of subcutaneous tissue structure{s}, such as or bone or vascular …" [0009]; second frequency is the inherent parameter for operating ultrasound device); and
different depths along the z dimension sampled during the sampling interval is recorded by processor 13 in memory 14 at x,y,z coordinates associated with that scan aperture 40." [0054]; second frequency is the inherent parameter for operating ultrasound device); 
store in the memory, for each location sampled in the finger, a sequence of measurements indexed by time for a plurality of second measurements from each second snapshot in said each set in the sequence ("The processor 13 may receive combined output signal over the entire depth of the scan aperture 40, but records information in memory 14 over a desired range of volume's depth of intersecting volumes …" [0054]; “… locations of biomarkers that change over time, such as those associated with the vascular structure can be recorded …” [0083]);
determine whether a signal oscillating at a rate within a predetermined range of oscillation of an internal organ of a human is present in the sequence of measurements indexed by time (“Heart rate and vessel wall motion is detected from lower frequency presence and/or frequency of a heart beat …" [0083]; this frequency is the heart rate; regarding the limitation "predetermined range", it is well-known in the art of medical diagnosis that a range or a threshold can be set through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).
Schmitt fails to explicitly teach that the second frequency is lower than the first frequency; apply a bandpass filter to each sequence of measurements indexed by time to remove any signal that oscillates in time below a lower limit, above an upper limit, or a combination thereof to obtain a bandpass filtered sequence for each location sampled in the finger; determine a statistical variance for each bandpass filtered sequence for each location sampled in the finger; identify one or more active locations in the finger based on the statistical variance for each bandpass filtered sequence for each location sampled in the finger; and measure at least one of a heart rate or a respiration rate, or a combination thereof at the active locations in the finger based on filtering the plurality of second measurements in frequency domain.  

transmit acoustic energy toward the surface of the finger, the acoustic energy being transmitted at a second frequency ("A second transducer of similar physical characteristics but reduced in frequency to approximately 15 MHz can be used for the subdermal scanning that was targeted at artifacts other than the fingerprint structure." Col.12, Ln.3 - 17) that is lower than the first frequency (15 MHz is lower than 30 MHz).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the two modes of ultrasound transmitting as taught by Schmitt with the two modes of ultrasound transmitting at specific frequency as taught by Schneider. Doing so would make it possible to result "in higher processing throughputs, greater accuracy, and lower system complexity, which in turn results in reduced system cost" (see Schneider; Col.4, Ln.23 - 41).
Schmitt in view of Schneider fails to explicitly teach apply a bandpass filter to each sequence of measurements indexed by time to remove any signal that oscillates in time below a lower limit, above an upper limit, or a combination thereof to obtain a bandpass filtered sequence for each location sampled in the finger; determine a statistical variance for each bandpass filtered sequence for each location sampled in the finger; identify one or more active locations in the finger based on the statistical variance for each bandpass filtered sequence for each location sampled in the finger; 
However, in the same field of endeavor, Hamilton teaches to apply a bandpass filter to each sequence of measurements indexed by time to obtain a bandpass filtered sequence for each location sampled in the finger (“The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement …” [0023]; “The DQM may alternatively be interpreted as a tissue identifier. As mentioned above, the DQI can be used to differentiate between types of objects specifically, blood and tissue. Thus, the DQI can be used for segmentation and signal or region identification when processing the ultrasound data.” [0025]; in signal processing, the teaching of DQM/DQI is functional equivalent to the bandpass filtering to separate signal according to different values especially based on temporal variation property of signal); 
determine a statistical variance for each bandpass filtered sequence for each location sampled in the finger ("The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement, and spatial and temporal variation of correlation magnitude." [0023]; each filtered signal has a DQI determined which representing a statistical variance); 
identify one or more active locations in the finger based on the statistical variance for each bandpass filtered sequence for each location sampled in the finger ("The data quality metric {DQM} is preferably calculated from a parameter{s} of the speckle tracking method and is more preferably the DQI described above. The DQI is preferably 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by Hamilton. Doing so would make it possible to provide an algorithm that "the noise level is reduced and the measurement improves" (see Hamilton; [0025]).
Schmitt in view of Schneider and Hamilton fails to explicitly teach the bandpass filter is to remove any signal that oscillates in time below a lower limit, above an upper limit, or a combination thereof; measure at least one of a heart rate or a respiration rate, or a combination thereof at the active locations in the finger based on filtering the plurality of second measurements in frequency domain.
However, in the same field of endeavor, Lee teaches bandpass filter the plurality of second measurements ("FIG. 4H depicts an example spectrum 460 of a time-domain signal from a heart rate sensor, consistent with step 302 of FIG. 3A … The PDF has a shape with a maximum value at the frequency or heart rate of cv1 in this example, and lower values corresponding to the sloping sides of the PDF. A peak which is frequency-aligned with the lower values of the PDF can be attenuated such as by multiplying the 
measure a heart rate at the active locations in the finger based on filtering the plurality of second measurements in frequency domain (“A peak which is frequency-aligned with the lower values of the PDF can be attenuated …” [0079]; “FIG. 4I depicts an example spectrum 470 which corresponds to the spectrum 460 … In this example, the shape of the PDF is used to identify a best estimate of the current heart rate from the heart rate sensor.” [0080]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 15, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 14, and Lee further teaches wherein the controller is further configured to: increase the duration, when no signal is found based on the plurality of second measurements generated in the window of time ("The duration of a window should be sufficient to capture the frequency characteristic by encompassing two or more peaks at the lowest expected heart rate, corresponding to the longest heartbeat period. For example, if the lowest expected heart rate is 30 beats per minute (bpm), corresponding to a period of 2 seconds, the window should be at least 2 seconds. In practice, the window can be longer, such as 5-6 seconds, to accurately capture the heart beat period." [0066]; Lee teaches the basic relationship between accuracy and measurement time window, it would be obvious to increase time window if there is no signal or weak signal. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 16, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 12, and Schneider further teaches wherein: the second frequency is half of the first frequency ("A high frequency transducer of approximately 30 MHz ... can be used for fingerprint imaging ... A second transducer of similar physical characteristics but reduced in frequency to approximately 15 MHz can be used for the subdermal scanning ..." Col.12, Ln.3 - 17; 15 MHz is half of 30 MHz).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the two modes of ultrasound transmitting as taught by Schmitt with the two modes of ultrasound transmitting at specific frequency as taught by Schneider. Doing so would make it possible to result "in higher processing throughputs, greater accuracy, and lower system complexity, which in turn results in reduced system cost" (see Schneider; Col.4, Ln.23 - 41).

Regarding claim 17, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 12, and Schmitt further teaches wherein presence of the signal is determined by further configuration of the controller to: apply a low pass filter to each second snapshot, to obtain a plurality of spatially filtered measurements ("Although the scan aperture 40 is described as being fixed in size along x and y dimensions, a search for subcutaneous features using a variable aperture may be used … Identified areas may be identified by have pixel values {or spatial distributions} above threshold value{s} indicative of possible object detection." [0073]; high spatial distribution means less spatial variation,  this process is  equivalent to low-pass filtering in the art of signal processing).
In addition, Hamilton further teaches wherein the controller is configured to identify the one or more active locations in the finger is based on filtering the plurality of spatially filtered measurements ("The data quality metric {DQM} is preferably calculated from a parameter{s} of the speckle tracking method and is more preferably the DQI described above. The DQI is preferably represented on a 0.0 to 1.0 scale where 0.0 represents low quality data and 1.0 represents high quality data." [0023]; "Data that is not of high enough quality can be filtered from the ultrasound data." [0025]; in measuring motion, high variance or activation means high quality).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by 

Regarding claim 19, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 12, and Hamilton further teaches wherein the identification of the one or more active locations in the finger ("Data that is not of high enough quality can be filtered from the ultrasound data." [0025]; in measuring motion, high variance or activation means high quality) further comprises configuration of the controller to: 
rank each location sample in the finger, based on the statistical variance of the bandpass filtered sequences generated by the bandpass filter ("The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement, and spatial and temporal variation of correlation magnitude." [0023]; “For example, measurements such as B-mode, velocity, strain, and strain rate may be weighted or sorted {filtered} based on the DQM.” [0025]); and 
select the one or more active locations which have the highest statistical variances in the plurality of locations ("Data that is not of high enough quality can be filtered from the ultrasound data." [0025]; in measuring motion, high variance or activation means high quality).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by 

Regarding claim 20, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 12, and Schmitt further teaches wherein: the internal organ is a heart and the signal oscillating is the heart rate ("The second data representative of least one three-dimensional image of subcutaneous tissue structure, may also be used for determining … such as heart beat …" [0010]; "… and analyzed to determine a pattern of motion indicative of a presence and/or frequency of a heart beat …" [0083]).
In addition, Lee further teaches wherein: the internal organ is a heart and the signal oscillating is the heart rate ("The heart rate sensor can be based on the use of ultrasonic …" [0032]);
a lower limit of the predetermined range of oscillating is 40 cycles per minute; and an upper limit of the predetermined range of oscillating is 200 cycles per minute (“… where a margin of error is added such as 5-10 bpm.” [0067]; "The spread sp0 is from a little more than 30 bpm {e.g., about 40 bpm. a lower bound frequency fl0 of the spread} to a little less than 220 bpm {e.g., about 210 bpm, an upper bound frequency fu0 of the spread}. " [0071]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 22, Schmitt teaches an apparatus ("… a schematic diagram of a piezoelectric identification device 9 according to the present invention is shown." [0029]) comprising:
means for storing ("… a memory 14." [0030]);
means for sensing ultrasound ("… to enable all sensing operations by sensor array 10 as described herein, including at least fingerprint imaging, and three-dimensional ultrasound imaging." [0036]); and
means for controlling ("... the processor 13, the controller 16 ..." [0076]; the processor and the controller together are interpreted as the claimed "means for controlling") coupled to the means for sensing ultrasound ("… the sensor array 10 via the processor 13, the controller 16 ..." [0076]); 
wherein the means for controlling ("... the processor 13, the controller 16 ..." [0076]; the processor and the controller together are interpreted as the claimed "means for controlling") is configured to:
operate the means for sensing ultrasound to transmit acoustic energy ("… and is configured to control transmission of signals, ... the sensor array 10 via the processor 13, the controller 16 …" [0076]) at a first frequency toward a surface of a finger ("… operable in a first mode for producing first data representative of a fingerprint image …" [0009]; first frequency is the inherent parameter for operating ultrasound device);
operate the means for sensing ultrasound to capture a first snapshot of one or more reflections of the acoustic energy ("… and configured to control reception of signal from, the sensor array 10 via the processor 13, the controller 16 …" [0076]) at the first 
store in the means for storing ("… to obtain biometric data which may then be stored in a memory 14." [0030]), a plurality of first measurements from the first snapshot ("Biometric data can include one or more fingerprint images, and/or one or more ultrasound images of subcutaneous structures of the finger, subcutaneous tissue parameter{s} ..." [0030]);
repeatedly operate the means for sensing ultrasound over a window of time ("… after an initial mapping of biomarkers within a vascular subcutaneous structure, a second, third and possibly a fourth mapping of one or more biometric markers over time, to identify dynamic properties of portions of subcutaneous tissue." [0082]) to:
transmit acoustic energy toward the surface of the finger ("… a transmit aperture 41 is selected by processor 13 to form a transmit beam or pulse 46 …" [0048]; "… thereby focusing transmit beam 46 along the intended volume 48 of that may contain the object or structure of interest, such as a blood vessel 50." [0049]; "After transmit beam 46 is launched into the tissue of the finger 30 ..." [0050]; to be launched into tissue, the beam must be transmitted toward the surface of the finger, this is inherent physical property of mechanical beam propagation), the acoustic energy being transmitted at a second frequency ("… operable in … a second mode for producing second data representative of least one three-dimensional image of subcutaneous tissue structure{s}, such as or bone or vascular …" [0009]; second frequency is the inherent parameter for operating ultrasound device); and

each set comprising one or more second snapshots of one or more reflections of the acoustic energy at the second frequency from one or more depths within the finger ("The delay in time of the combined output signal from beam former 53 over the sampling interval represents distance from the sensor array 10, and the amplitude or value 54 of the signal at different depths along the z dimension sampled during the sampling interval is recorded by processor 13 in memory 14 at x,y,z coordinates associated with that scan aperture 40." [0054]; second frequency is the inherent parameter for operating ultrasound device);
store in the means for storing, for each location sampled in the finger, a sequence of measurements indexed by time for a plurality of second measurements from each second snapshot in said each set in the sequence ("The processor 13 may receive combined output signal over the entire depth of the scan aperture 40, but records information in memory 14 over a desired range of volume's depth of intersecting volumes …" [0054]; “… locations of biomarkers that change over time, such as those associated with the vascular structure can be recorded …” [0083]).
determine whether a signal oscillating at a rate within a predetermined range of oscillation of an internal organ of a human is present in the sequence of measurements indexed by time (“Heart rate and vessel wall motion is detected from lower frequency presence and/or frequency of a heart beat …" [0083]; this frequency is the heart rate; regarding the limitation "predetermined range", it is well-known in the art of medical diagnosis that a range or a threshold can be set through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).
Schmitt fails to explicitly teach that the second frequency is lower than the first frequency; wherein the means for controlling is further configured to: apply a bandpass filter to each sequence of measurements indexed by time to remove any signal that oscillates in time below a lower limit, above an upper limit, or a combination thereof to obtain a bandpass filtered sequence for each location sampled in the finger; determine a statistical variance for each bandpass filtered sequence for each location sampled in the finger; identify one or more active locations in the finger based on the statistical variance for each bandpass filtered sequence for each location sampled in the finger; and measure at least one of a heart rate or a respiration rate, or a combination thereof 
However, in the same field of endeavor, Schneider teaches to operate the means for sensing ultrasound to transmit acoustic energy at a first frequency toward a surface of a finger ("A high frequency transducer of approximately 30 MHz, with an aperture of approximately 0.180″ and a focal length of approximately 0.25″ can be used for fingerprint imaging." Col.12, Ln.3 – 17);
transmit acoustic energy toward the surface of the finger, the acoustic energy being transmitted at a second frequency ("A second transducer of similar physical characteristics but reduced in frequency to approximately 15 MHz can be used for the subdermal scanning that was targeted at artifacts other than the fingerprint structure." Col.12, Ln.3 - 17) that is lower than the first frequency (15 MHz is lower than 30 MHz).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the two modes of ultrasound transmitting as taught by Schmitt with the two modes of ultrasound transmitting at specific frequency as taught by Schneider. Doing so would make it possible to result "in higher processing throughputs, greater accuracy, and lower system complexity, which in turn results in reduced system cost" (see Schneider; Col.4, Ln.23 - 41).
Schmitt in view of Schneider fails to explicitly teach wherein the means for controlling is further configured to: apply a bandpass filter to each sequence of measurements indexed by time to remove any signal that oscillates in time below a lower limit, above an upper limit, or a combination thereof to obtain a bandpass filtered sequence for each location sampled in the finger; determine a statistical variance for 
However, in the same field of endeavor, Hamilton teaches wherein the means for controlling is further configured to apply a bandpass filter to each sequence of measurements indexed by time to obtain a bandpass filtered sequence for each location sampled in the finger (“The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement …” [0023]; “The DQM may alternatively be interpreted as a tissue identifier. As mentioned above, the DQI can be used to differentiate between types of objects specifically, blood and tissue. Thus, the DQI can be used for segmentation and signal or region identification when processing the ultrasound data.” [0025]; in signal processing, the teaching of DQM/DQI is functional equivalent to the bandpass filtering to separate signal according to different values especially based on temporal variation property of signal); 
determine a statistical variance for each bandpass filtered sequence for each location sampled in the finger ("The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement, and spatial and temporal variation of correlation magnitude." [0023]; each filtered signal has a DQI determined which representing a statistical variance); 

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by Hamilton. Doing so would make it possible to provide an algorithm that "the noise level is reduced and the measurement improves" (see Hamilton; [0025]).
Schmitt in view of Schneider and Hamilton fails to explicitly teach the bandpass filter is to remove any signal that oscillates in time below a lower limit, above an upper limit, or a combination thereof; wherein the means for controlling is further configured to measure at least one of a heart rate or a respiration rate, or a combination thereof at the active locations in the finger based on filtering the plurality of second measurements in frequency domain.

wherein the means for controlling is further configured to measure a heart rate at the active locations in the finger based on filtering the plurality of second measurements in frequency domain (“A peak which is frequency-aligned with the lower values of the PDF can be attenuated …” [0079]; “FIG. 4I depicts an example spectrum 470 which 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 24, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 22, and Lee further teaches wherein: the window of time has a duration of at least 3 seconds ("In practice, the window can be longer, such as 5-6 seconds, to accurately capture the heart beat period." [0066]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 25, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 24, and Lee further teaches wherein the means for controlling is further configured to: increase the duration, when no signal is found based on the plurality of second measurements generated in the window of time ("The duration of a window should be sufficient to capture the frequency characteristic by encompassing two or more peaks at the lowest expected heart rate, corresponding to the longest heartbeat period. For example, if the lowest expected heart rate is 30 beats In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 26, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 22, and Schneider further teaches wherein: the second frequency is half of the first frequency ("A high frequency transducer of approximately 30 MHz ... can be used for fingerprint imaging ... A second transducer of 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the two modes of ultrasound transmitting as taught by Schmitt with the two modes of ultrasound transmitting at specific frequency as taught by Schneider. Doing so would make it possible to result "in higher processing throughputs, greater accuracy, and lower system complexity, which in turn results in reduced system cost" (see Schneider; Col.4, Ln.23 - 41).

Regarding claim 27, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 22, and Schmitt further teaches wherein presence of the signal is determined by further configuration of the means for controlling to: apply a low pass filter to each second snapshot, to obtain a plurality of spatially filtered measurements ("Although the scan aperture 40 is described as being fixed in size along x and y dimensions, a search for subcutaneous features using a variable aperture may be used … Identified areas may be identified by have pixel values {or spatial distributions} above threshold value{s} indicative of possible object detection." [0073]; high spatial distribution means less spatial variation,  this process is  equivalent to low-pass filtering in the art of signal processing).
In addition, Hamilton further teaches wherein the one or more active locations in the finger is identified based on filtering the plurality of spatially filtered measurements ("The data quality metric {DQM} is preferably calculated from a parameter{s} of the speckle tracking method and is more preferably the DQI described above. The DQI is 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by Hamilton. Doing so would make it possible to provide an algorithm that "the noise level is reduced and the measurement improves" (see Hamilton; [0025]).

Regarding claim 29, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 22, and Schmitt further teaches wherein: the internal organ is a heart and the signal oscillating is the heart rate ("The second data representative of least one three-dimensional image of subcutaneous tissue structure, may also be used for determining … such as heart beat …" [0010]; "… and analyzed to determine a pattern of motion indicative of a presence and/or frequency of a heart beat …" [0083]).
In addition, Lee further teaches wherein: the internal organ is a heart and the signal oscillating is the heart rate ("The heart rate sensor can be based on the use of ultrasonic …" [0032]);
a lower limit of the predetermined range of oscillating is 40 cycles per minute; and an upper limit of the predetermined range of oscillating is 200 cycles per minute (“… where a margin of error is added such as 5-10 bpm.” [0067]; "The spread sp0 is 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Schneider, Hamilton and Lee, as applied in claim 8, and further in view of Evans et al. (US 5,417,215; published on 05/23/1995) (hereinafter "Evans").

Regarding claim 9, Schmitt in view of Schneider, Lee and Hamilton teaches all claim limitations, as applied in claim 8, and Hamilton further teaches identifying a group of one or more active locations in the finger ("Data that is not of high enough quality can be filtered from the ultrasound data." [0025]; in measuring motion, high variance or activation means high quality).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by Hamilton. Doing so would make it possible to provide an algorithm that "the noise level is reduced and the measurement improves" (see Hamilton; [0025]).

identifying one or more peaks in the single frequency domain vector ("Step 303 involves detecting one or more peaks in the spectrum. Step 304 involves discarding peaks having an amplitude which does not exceed a threshold." [0045]); and
using the one or more peaks to determine the heart rate (“The peak 452 may therefore be selected as the current value of the heart rate from the heart rate sensor.” [0077]; “FIG. 4I depicts an example spectrum 470 which corresponds to the spectrum 460 … In this example, the shape of the PDF is used to identify a best estimate of the current heart rate from the heart rate sensor.” [0080]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).
Schmitt in view of Schneider, Hamilton and Lee fails to explicitly teach combining the group of frequency domain vectors into a single frequency domain vector.
However, in the same field of endeavor, Evans teaches combining the group of frequency domain vectors into a single frequency domain vector ("Averaging of the relative Fourier energies in selected frequency bands, as performed on the relative Fourier energies at 106, may be done in order to further reduce the effects of random 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the signal processing of Fourier energies among sites as taught by Evans. Doing so would make it possible to "reduce the effects of random fluctuations or variations among sites in a suitable small region of interest" (see Evans; Col.6, Ln.65 - Col.7, Ln.2).


Claim 11, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Schneider, Hamilton and Lee, as applied in claim 1, 12 and 22 respectively, and further in view of Chang et al. (US 2018/0360329 A1; priority date on 05/31/2016) (hereinafter "Chang").

Regarding claim 11, Schmitt in view of Schneider, Hamilton and Lee teaches all claim limitations, as applied in claim 1, except wherein: the internal organ is lungs and the signal oscillating is the respiration rate; a lower limit of the predetermined range of oscillation is 8 cycles per minute; and an upper limit of the predetermined range of oscillation is 40 cycles per minute.
However, in the same field of endeavor, Chang teaches wherein: the internal organ is lungs and the signal oscillating is the respiration rate ("… so as to obtain the signal related to the respiration rate …" [0043]); 
within the range from 0.066 Hz to 0.72 Hz} may be filtered out. Further, the filter may be a band pass filter with cutoff frequencies at 0.066 Hz and 0.72 Hz." [0041]; 0.066Hz is 3.96 cycles per minute and 0.72Hz is 43.2 cycles per minute).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasonic sensor as taught by Schmitt with the physiological signal sensor as taught by Chang. Doing so would make it possible to "obtain the signal related to the respiration rate" (see Chang; [0043]).

Regarding claim 21, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 12, except wherein: the internal organ is lungs and the signal oscillating is the respiration rate; a lower limit of the predetermined range of oscillation is 8 cycles per minute; and an upper limit of the predetermined range of oscillation is 40 cycles per minute.
However, in the same field of endeavor, Chang teaches wherein: the internal organ is lungs and the signal oscillating is the respiration rate ("… so as to obtain the signal related to the respiration rate …" [0043]); 
a lower limit of the predetermined range of oscillation is 8 cycles per minute; and an upper limit of the predetermined range of oscillation is 40 cycles per minute ("The signal is then filtered by the filter so the signal with out-of-range frequency {the within the range from 0.066 Hz to 0.72 Hz} may be filtered out. Further, the filter may be a band pass filter with cutoff frequencies at 0.066 Hz and 0.72 Hz." [0041]; 0.066Hz is 3.96 cycles per minute and 0.72Hz is 43.2 cycles per minute).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasonic sensor as taught by Schmitt with the physiological signal sensor as taught by Chang. Doing so would make it possible to "obtain the signal related to the respiration rate" (see Chang; [0043]).

Regarding claim 30, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 22, except wherein: the internal organ is lungs and the signal oscillating is the respiration rate; a lower limit of the predetermined range of oscillation is 8 cycles per minute; and an upper limit of the predetermined range of oscillation is 40 cycles per minute.
However, in the same field of endeavor, Chang teaches wherein: the internal organ is lungs and the signal oscillating is the respiration rate ("… so as to obtain the signal related to the respiration rate …" [0043]); 
a lower limit of the predetermined range of oscillation is 8 cycles per minute; and an upper limit of the predetermined range of oscillation is 40 cycles per minute ("The signal is then filtered by the filter so the signal with out-of-range frequency {the frequency of normal respiration might be within the range from 0.066 Hz to 0.72 Hz} may be filtered out. Further, the filter may be a band pass filter with cutoff frequencies at 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasonic sensor as taught by Schmitt with the physiological signal sensor as taught by Chang. Doing so would make it possible to "obtain the signal related to the respiration rate" (see Chang; [0043]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793